Citation Nr: 0638212	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.

2.  Entitlement to service connection for PTSD, based on in-
service personal assault.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and June 2005 rating decisions of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

It appears that the RO reopened the veteran's previously 
denied claim of entitlement to service for a psychiatric 
disability, other than PTSD.  However, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The issues of entitlement to service connection for a 
psychiatric disability other than PTSD, and entitlement to 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed determination dated in July 1996, the RO 
denied the appellant's claim of entitlement to service 
connection for chronic depression with anxiety.

2.  Evidence added to the record since the July 1996 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current PTSD diagnosis.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1996, that denied the 
appellant's claim of entitlement to service connection for 
chronic depression with anxiety, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a psychiatric 
disability, other than PTSD, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  PTSD, based on in-service personal assault, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the claim to reopen, a review of the claims 
file reveals that, in light of the Kent decision, the March 
2003 VCAA notification letter sent to the veteran is 
insufficient.  Although the letter informed the veteran that 
new and material evidence could be submitted to reopen her 
claim and indicated what type of evidence would qualify as 
"new" evidence, she was not specifically informed of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  However, because 
the instant decision reopens the veteran's service connection 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot and no harm or prejudice to the 
appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

With respect to the veteran's claim for entitlement to 
service connection for PTSD, based on in-service personal 
assault, VA satisfied its duty to notify by means of an April 
2005 letter from the agency of original jurisdiction (AOJ) to 
the appellant.  This letter, which was issued prior to the 
initial AOJ decision, informed the appellant of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence, as well as 
requested that she submit any additional evidence in her 
possession pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, private 
and VA outpatient treatment records, and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of her claim.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria and Analysis

A.  New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The July 1996 RO decision denied the claim of entitlement to 
service connection for a psychiatric disability, other than 
PTSD, on the basis that there was no evidence that chronic 
depression and/or anxiety was either caused or aggravated by 
the veteran's active military service.  No appeal was taken 
from that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105.

The evidence received since the final July 1996 RO decision 
includes private and VA treatment records.  These clinical 
records include diagnoses for manic depression and bipolar 
disorder.  These additional diagnoses were not considered at 
the time of the prior final denial.  This additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim (i.e., additional current psychiatric disability), 
was not previously considered, and as such, is not cumulative 
or redundant.  Also, although the additional evidence 
includes a September 2003 negative opinion that addresses the 
etiology of the veteran's current psychiatric disability, it 
does not negate the sufficiency of the additional evidence, 
when considered in conjunction with the record as a whole, to 
raise a reasonable possibility of substantiating her claim.  
Accordingly, the Board concludes that the evidence received 
subsequent to the July 1996 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for a 
psychiatric disability, other than PTSD, is reopened.

B  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor. Therefore, alternative evidence must be sought.  
In this case, a letter was sent to the veteran, asking her to 
provide detail as to any treatment she had received, any 
family or friends she had communicated with concerning this 
claimed personal assault, and any law enforcement or medical 
records pertaining to the alleged assault.  M21-1, Part III, 
5.14 (April 30, 1999).  See also YR v. West, 11 Vet. App. 393 
(1998) (5.14 is a substantive rule and the equivalent of a VA 
regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician. M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service, to support a claim of entitlement to service 
connection for PTSD, will vary depending on whether or not 
the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserts that service connection is warranted for 
PTSD.  Specifically, she alleges that she was sexually 
assaulted while in service on October 31, 1980.  With respect 
to a current disability, the evidence of record demonstrates 
that since 2001 the veteran has been diagnosed with, and 
sought treatment for among other things, bipolar affective 
disorder, depression, anxiety, and personality disorder.  
However, the veteran's contemporaneous treatment records do 
not reflect that she has ever complained of, or been 
diagnosed with PTSD.  

The record demonstrates that the RO specifically requested 
that the veteran submit evidence showing treatment for PTSD.  
However, she never submitted any documented, clinical 
evidence of such treatment.  The Board also points out that 
while the veteran is qualified to report her symptomatic 
complaints, she is not qualified, as a lay person, to offer a 
medical diagnosis for medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, any of the 
veteran's association of her complaints with the specific 
disability of PTSD will not be accorded any probative weight.

Thus, although the veteran asserts that she has a PTSD 
disability that is related to service, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of her claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has a PTSD disability that is related to 
her active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a pyschiatric 
disability, other than PTSD, the appeal, to this extent, is 
reopened.

Entitlement to service connection for PTSD, based on in-
service personal assault is denied.


REMAND

As discussed above, the veteran has been diagnosed with 
bipolar affective disorder, depression, anxiety, and 
personality disorder.  Her contemporaneous service medical 
records demonstrate that while in service, the veteran was 
diagnosed with emotional impulsiveness, anxiety syndrome, 
histrionic personality manifested by overly dramatic 
exploitive behavior, and depressed mood and was treated for 
alcoholism.  In a July 1981 record, the veteran indicated 
that her anxiety and tearfulness had been present since prior 
to joining the Air Force.  The record demonstrates that the 
veteran underwent a mental disorders VA examination in 
September 2003 and that a VA examiner provided an opinion as 
the nature and etiology of the veteran's currently diagnosed 
pyschiatric disabilities.  Although, the record demonstrates 
that the examiner reported that she reviewed the veteran's 
claims file, she did not at any point mention any of the 
veteran's aforementioned in-service psychiatric symptomology 
and treatment.  Indeed, she only seemingly relied on the 
history provided by a veteran, in which the veteran indicated 
that she did not receive any mental health treatment while in 
service and was without significant complaints of symptoms 
during that time.  Thus, as the veteran's contemporaneous 
service medical records show diagnoses of, and treatment for, 
various psychiatric disabilities, which were not taken into 
account in the examiner's September 2003 opinion, the Board 
finds that a new VA examination and clinical opinion is 
warranted.  Such would be useful in the de novo adjudication 
of the veteran's claim.

The veteran's claim for TDIU is remanded because it is 
inextricably intertwined with the service connection claim.  
The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to 
the issues on appeal, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other 
applicable legal precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate her 
claims for TDIU and entitlement to 
service connection for a psychiatric 
disability, other than PTSD, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in her possession pertinent 
to her appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for psychiatric disability 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of all current psychiatric 
disability, to include bipolar affective 
disorder, depression, and anxiety.

The examiner should be also requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
psychiatric disability is etiologically 
related to service, to include clinically 
documented psychiatric findings and 
diagnoses identified in service of 
emotional impulsiveness, anxiety 
syndrome, histrionic personality 
manifested by overly dramatic exploitive 
behavior, and depressed mood, as well as 
treatment for alcoholism. 

The examiner should also be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran had a preexisting pyschiatric 
disability that was aggravated by the 
veteran's service in the military 

	The rationale for all opinions expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in conjunction with 
the examination.

4.  Thereafter, the reopened claim for 
entitlement to service connection for a 
psychiatric disability, other than PTSD, 
as well as the veteran's TDIU claim 
should be readjudicated.  If any benefit 
sought remains denied, the veteran should 
be issued a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


